Case 3:20-cr-00266-JST Document 92-1 Filed 09/21/21 Page 1 of 3




                            EXHIBIT A
                                     IN SUPPORT OF DEFENDANT'S
                                     MOTION FOR LEAVE TO FILE
                                     MOTION FOR RECONSIDERATION OF
                                     ORDER DENYING DEFENDANT’S
                                     INTERNATIONAL TRAVEL ORDER
Case 3:20-cr-00266-JST Document 92-1 Filed 09/21/21 Page 2 of 3
           Case 3:20-cr-00266-JST Document 92-1 Filed 09/21/21 Page 3 of 3


From:            Mike Rothenberg
To:              Bradley Wilson
Cc:              Hanni Fakhoury
Subject:         Updated/finalized Itinerary (from Alice)
Date:            Monday, September 13, 2021 9:30:55 AM


Good morning Brad and Hanni,

Alice has confirmed that she can and will attend the Zoom hearing Thursday at 11am in front
of Judge Westmore. Below is the information that I received from Alice over the weekend
regarding the dates and itinerary of the proposed trip:

1) On Sept 27, we would like to fly from the U.S. on United 1408 to Central America (Belize
City). (This flight leaves from Texas because Alice and I will be there next weekend Sept
25/26 for a family member’s wedding.)
2) From there we would like to visit Guatemala and Mexico.
3) We then return to San Francisco on Oct 12 from Mexico on Jetblue 2241.

Please let me know if there is any additional information that would be helpful for reducing
friction in making this happen. We are now 2 weeks away from the dates Alice has taken off
work.

Thank you both!
Mike
